AO 91 (Rev. 02/09) Criminal Complaint




               United States District Court
                                                               for the
                                                    Western District of New York



                           United States of America

                                                                                           Case No.20-MJ-4167
                                           V.



                  DALLAS WILLIAMS-SMOTHERS

                                        Defendant



                                                        CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

        On or about September 5,2020, in the County of Monroe, in the Western District of New York, the
defendant, DALLAS WILLIAMS-SMOTHERS, did knowingly and intentionally commit and attempt to
commit an act to obstruct, impede, and interfere with law enforcement officers lawftilly engaged in the lawful
performance oftheir official duties incident to and during the commission ofa civil disorder which obstructed,
delayed, and adversely affected commerce and the movement of any article or commodity in commerce, in
violation ofTitle 18, United State Code, Section 231(a)(3).


         This Criminal Complaint is based on these facts:

         ^ Continued on the attached sheet.


                                                                                Complainant's signature

                                                              SETHA. CARR
                                                              Task Force Officer. Federal Bureau of Investigation
                                                                                Printed name and title
Affidavit and Criminal Complaint submitted
electronically by email in .pdf format. Oath
administered, and contents and signature, attested to
me as true and accurate telephonically pursuant to
Fed.R.Crim.P. 4.1 and 4(d)on:



Date: September 9.2020                                        rnanoA UJ.?aA|    Judge's  signature
                                                                                      's sigmti


                                                              MARIAN W.PAYSON
City and State: Rochester. New York                           United States Magistrate Judge
                                                                                Printed name and title
               AFFIDAVrr m support of criminal complaint


State of New York )
County of Monroe )           SS:                                         Case No.
City of Rochester )


       I, SETH A. CARR,being duly sworn, depose and state that:

                                     INTRODUCTION


       1.     I am a Task Force Officer with the Federal Bureau ofInvestigation (FBI), and

I am assigned to the Rochester, New York Resident Agency. I have been assigned as a Task

Force Officer with the FBI since July 2019.1 have been employed by the Rochester Police

Department for over 22 years and assigned as an Investigator for over 12 years. As part of my

professional experience, I have participated in state and federal investigations involving, but

not limited to, homicide, bank robbery, Hobbs Act violations, felony fugitives, and illegal

drug trafficking. I further state that I am an "investigative or law enforcement officer of the

United States" within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United

States who is empowered by law to conduct investigations ofand to make arrests for offenses

enumerated in 18 U.S.C. § 2516.


       2.     This affidavit is submitted in support ofa criminal complaint and arrest warrant

against DALLAS WILLIAMS-SMOTHERS (hereinafter, "WILLIAMS-SMOTHERS")for

civil disorder, in violation of18 U.S.C.§ 231(a)(3). As set forth below, there is probable cause

to believe that WILLIAMS-SMOTHERS did intentionally ignite commercial grade fireworks

and throw them toward uniformed City of Rochester Police Officers(RPD)for the intended

purpose of obstructing, impeding, and interfering in a violent manner with such law
enforcement officers; that he did so knowingly; and that he did so during a civil disorder that

obstructed, delayed and adversely affected interstate commerce.


       3.     The assertions made herein are based solely upon my personal knowledge or

upon information I have received from other law enforcement agents who are involved in this

investigation. Further, I have had discussions with officers involved in this investigation who

have confirmed the accuracy of the information contained within this affidavit. Since this

affidavit is being submitted for a limited purpose, I have not included each and every fact I

know concerning this investigation. Rather,I have set forth only those facts that relate to the

issue of whether probable cause exists to believe the defendant committed the above-

mentioned offense.

                                    APPLICABLE LAW


       4.     Section 231(a)(3) provides, in pertinent part, that "whoever commits or

attempts to commit any act to obstruct, impede, or interfere with any . . . law enforcement

officer lawfully engaged in the lawful performance ofhis official duties incident to and during

the commission of a civil disorder which in any way or degree obstructs, delays, or adversely

affects commerce or the movement of any article or commodity in commerce . . . shall be

fined under this title or imprisoned not more than five years or both." "The term 'civil

disorder' means any public disturbance involving acts of violence by assemblages of three or

more persons, which causes an immediate danger of or results in damage or injury to the

property or person of any other individual." 18 U.S.C. § 232(1). "The term 'law enforcement

officer' means any officer or employee of... any State [or] any political subdivision ofa State

... while engaged in the enforcement or prosecution ofany ofthe criminal laws of... a State

[or] any political subdivision ofa State." 18 U.S.C.§ 232(7).
                                    PROBABLE CAUSE


       5.     On or about September 2,2020,it was publicly revealed that Daniel Prude died

on March 30,2020, one week after an encounter with RPD police officers. In the wake ofthat

public disclosure, there were two nights of violent protests in the City of Rochester that

resulted in property damage and physical injury to several RPD police officers. During the

protests on September 4,2020, a group ofprotesters damaged property and tumed over tables

at two restaurants in the City ofRochester, causing numerous patrons to leave. In connection

with the protests on September 5,2020,law enforcement shut down Exit 14 on Interstate 490

in the City of Rochester, which is the exit for Broad Street and Plymouth Avenue near RPD

headquarters, for approximately eight hours and the State Street exit on the Inner Loop in the

City of Rochester for approximately an hour.


       6.     During the evening of September 5, 2020, a group of approximately 1,500

protesters gathered near RPD headquarters, which is located at 185 Exchange Boulevard in

the City ofRochester. Once the group anived, they gathered at the intersection ofBroad Street

and Exchange Boulevard (which is located a block north of RPD headquarters), where they

blocked all lanes of traffic on Broad Street and all lanes of traffic on Exchange Boulevard

between Broad Street and Main Street. RPD officers manned metal barricades on the south

side of the intersection of Broad Street and Exchange Boulevard. The group extended from

the intersection of Broad Street and Exchange Boulevard to the intersection of State Street

and Main Street. At various times over the course ofapproximately two hours,some members

of the group hurled rocks, botdes, lit fireworks, and other objects at police officers standing

on the southern side of the intersection of Broad Street and Exchange Boulevard. Some

members of the group also shined flashlights and pointed lasers at the police officers. The
group was repeatedly asked by an RPD sound truck to move onto the sidewalks and leave the

area or be subject to arrest for Disorderly Conduct for impeding traffic. After RPD repeatedly

directed the group to leave the area, several members ofthe group disregarded those messages,

remained in the streets, and continued to block the intersections.


        7.     Thereafter, RPD declared an unlawful assembly due to several people in the

crowd committing criminal activity, which included throwing rocks, bottles, lit fireworks and

other objects, as well as pointing lasers, at officers.


        8.     At approximately 11:20 p.m., an RPD Officer observed WILLIAMS-

SMOTHERS ignite a mortar-style, commercial grade firework and throw it at a line of

uniformed RPD officers as they attempted to address the crowd at the intersection of State

Street and Main Street. The firework detonated in the immediate vicinity of the uniformed

RPD officers, causing a loud explosion and creating a risk of serious injury to the officers.

WILLIAMS-SMOTHERS fled the area on foot. After a physical description of WILLIAMS-

SMOTHERS was communicated to RPD personnel, he was apprehended and arrested in the

area of4 Commercial Street. At the time of his arrest, the police searched several pouches

that were attached to a belt wom by WILLIAMS-SMOTHERS. Inside one of the pouches,

the police recovered two mortar-style, commercial grade fireworks, each of which was three

inches long and one inch wide, shaped like a light bulb, and had a fuse protruding from the

stem.


                                        CONCLUSION


        9.     Based on the foregoing, there is probable cause to believe that, on September

5, 2020, DALLAS WILLIAMS-SMOTHERS knowingly and intentionally obstructed.
impeded, and interfered - and attempted to obstruct, impede, and interfere - with law

enforcement officers who were engaged in the lawful performance oftheir official duties when

WILLIAMS-SMOTHERS intentionally ignited a mortar-style, commercial firework and

threw it toward uniformed RPD officers; and that these actions occurred during a civil

disorder that obstructed, delayed and adversely affected interstate commerce, in violation of

18 U.S.C.§ 231(a)(3).




                                                 SETHA.CARR
                                                 Task Force Officer
                                                 Federal Bureau ofInvestigation


Affidavit and Criminal Complaint submitted
electronically by e-mail in .pdf format. Oath
administered, and contents and signature, attested
to me as true and accurate telephonically pursuant
to Fed.R.Crim.P. 4.1 and 4(d):


 fTlaotxA Ul.^(UjSO^
          mariAn^W.PAYSON
HONORABLE MARIAN
United States Magistrate Judge
Western District ofNew York
